Title: From Thomas Jefferson to Edward Carrington, 4 August 1787
From: Jefferson, Thomas
To: Carrington, Edward



Dear Sir
Paris Aug. 4. 1787.

Since mine of the 16th. January I have been honoured by your favors of Apr. 24. and June 9. I am happy to find that the states have come so generally into the scheme of the Federal Convention, from which I am sure we shall see wise propositions. I confess I do not go as far in the reforms thought necessary as some of my correspondents in America; but if the Convention should adopt such propositions I shall suppose them necessary. My general plan would be to make the states one as to every thing connected with foreign nations, and several as to every thing purely domestic. But with all the imperfections of our present government, it is without comparison the best existing or that ever did exist. It’s greatest defect is the imperfect manner in which matters of commerce have been provided for. It has been so often said, as to be generally believed, that Congress have no power by the confederation to enforce any thing, e.g. contributions of money. It was not necessary to give them that power expressly; they have it by the law of nature. When two nations make a compact, there results to each a power of compelling the other to execute it. Compulsion was never so easy as in our case, where a single frigate would soon levy on the commerce of any state the deficiency of it’s contributions; nor more safe than in the hands of Congress which has always shewn that  it would wait, as it ought to do, to the last extremities before it would execute any of it’s powers which are disagreeable.—I think it very material to separate in the hands of Congress the Executive and Legislative powers, as the Judiciary already are in some degree. This I hope will be done. The want of it has been the source of more evil than we have ever experienced from any other cause. Nothing is so embarrassing nor so mischievous in a great assembly as the details of execution. The smallest trifle of that kind occupies as long as the most important act of legislation, and takes place of every thing else. Let any man recollect, or look over the files of Congress, he will observe the most important propositions hanging over from week to week and month to month, till the occasions have past them, and the thing never done. I have ever viewed the executive details as the greatest cause of evil to us, because they in fact place us as if we had no federal head, by diverting the attention of that head from great to small objects; and should this division of power not be recommended by the Convention, it is my opinion Congress should make it itself by establishing an Executive committee.—The affairs of Europe are in a critical state. The Emperor, on his return from Vienna, disavowed what his governors had conceded to the people of Brabant. They therefore organized and armed themselves. They determined on regular resistance. This was the more easy, as the innovations proposed had placed all the nobles and priests in the opposition and they easily drew in the body of the nation. But the Emperor had at the same time held out an olive branch by inviting them to send deputies to Vienna to consult on the affairs in dispute. They sent deputies, without powers to concede any thing, and go on at this moment, arming and training. The unsteady, Thrasonic character of the emperor authorizes the conjecture that he will avail himself of this appearance of condescension in the Brabantines to undo all he has done. The affairs of Holland are in a state from which nobody can see the issue. If France and England were in a condition to go to war, they would do it. But neither are. England might perhaps raise supplies: but I doubt if France could. Her assembly des Notables probed and exposed their wounds. The nation were flattered with the hope that being known they could be cured. That hope has lessened, and to the popularity of government which was mounted high at the close of the assembly des notables, has succeeded in the course of a few weeks a spirit of discontent such as the oldest man never saw under their worst administrations. The parliament refuses obstinately to register any law for a tax. We  expect hourly to hear of a determination to force them by holding a bed of justice. This will fill up the measure of discontent. Under this situation we may pronounce it impossible for France to undertake a war against England and Prussia, a war by sea and by land, and that the law of self-preservation must oblige her to abandon the Dutch or to patch up by negociation the best terms she can for them. Yet she goes on arming at sea: but as she negotiates at the same time, it is very possible the affair may be drawn out to great length, especially if they can effect a suspension of hostilities in the United Netherlands.—I wish it were possible for us, in this state of fiscal distress of our allies, wherein even a bankruptcy is not impossible, to borrow in Holland wherewithal to pay our whole debt. It would have a capital effect in our favor, and increase the dispositions to favor our commerce and to help us again whenever we shall be in distress. I think Mr. Adams could effect this. I have the honour to be with sincere esteem & respect Dear Sir your most obedt. humble servt.,

Th: Jefferson

